UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 BLUE LINE PROTECTION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-5543728 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1350 Independence St. Lakewood, CO (Address of principal executive offices) (Zip Code) (303) 862-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ As of April 30, 2016, the registrant had 125,348,026 shares of common stock outstanding. 1 Table of Contents FORWARD-LOOKING STATEMENTS The information in this report contains forward-looking statements and information within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, (“the Exchange Act”), which are subject to the “safe harbor” created by those sections. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “should,” “could,” “predicts,” “potential,” “continue,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements that we make. The forward-looking statements are applicable only as of the date on which they are made, and we do not assume any obligation to update any forward-looking statements. All forward-looking statements in this Form 10-Q are made based on our current expectations, forecasts, estimates and assumptions, and involve risks, uncertainties and other factors that could cause results or events to differ materially from those expressed in the forward-looking statements. In evaluating these statements, you should specifically consider various factors, uncertainties and risks that could affect our future results or operations. These factors, uncertainties and risks may cause our actual results to differ materially from any forward-looking statement set forth in this Form 10-Q. You should carefully consider these risk and uncertainties described and other information contained in the reports we file with or furnish to the SEC before making any investment decision with respect to our securities. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this cautionary statement. 2 Table of Contents BLUE LINE PROTECTION GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I FINANCIAL INFORMATION 4 Item 1. Unaudited Financial Statements: 4 Condensed Balance Sheets as of March 31, 2016 and December 31, 2015 4 Condensed Statements of Operations for the three months ended March 31, 2016 and 2015 5 Condensed Statements of Cash Flows for the three months ended March 31, 2016 and 2015 6 Notes to Unaudited Condensed Financial Statements 7-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION 17 Item 6. Exhibits 17 SIGNATURES 18 3 Table of Contents PART I ITEM1. FINANCIAL STATEMENTS BLUE LINE PROTECTION GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Accrued receivables Prepaid expenses and deposits Total current assets Fixed assets: Machinery and equipment, net Construction in progress Net assets from discontinued operations Total fixed assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable Convertible notes payable, net of unamortized discounts - Notes payable - related parties Convertible notes payable - related parties, net of unamortized discounts Current portion of long-term debt Net liabilities from discontinued operations Total current liabilities Long-term liabilities: Long-term debt Total Long-term liabilities Total liabilities Stockholders' deficit: Preferred Stock, $0.001 par value, 100,000,000 shares authorized, no shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively - - Common Stock, $0.001 par value, 1,400,000,000 shares authorized, 125,348,026 and 125,348,026 shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively Common Stock, owed but not issued, 12,923 and 12,923 shares as of March 31, 2016 and December 31, 2015, respectively 13 13 Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ 4 Table of Contents BLUE LINE PROTECTION GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, Revenue $ $ Cost of revenue ) ) Gross profit Expenses: Advertising Depreciation General and administrative expenses Total expenses Operating loss ) ) Other expenses: Interest expense ) ) Interest income - Total other expenses ) ) Net loss $ ) $ ) Net loss per share - basic $ ) $ ) Net loss per share - fully diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted 5 Table of Contents BLUE LINE PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock-based compensation expense Amortization of discounts on notes payable Changes in operating assets and liabilities: Decrease (Increase) in accounts receivable ) ) Decrease (Increase) in deposits and prepaid expenses - (Decrease) Increase in accounts payable and accrued liabilities (Decrease) Increase in long-term liabilities - ) Net cash used in operating activities ) ) Cash flows from investing activities Receipt of payments from notes receivable - Purchase of property, plant and equipments ) - Net cash (used in) provided by investing activities ) Financing activities Repayment of notes payable ) - Proceeds from notes payable, net of original issue discounts Proceeds from convertible notes payable, net of original issue discounts - Repayment of notes payable - related party ) ) Proceeds from notes payable - related party Proceeds from convertible notes payable - related party - Common stock payable - Issuances of common stock - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $
